     Case 3:20-cv-00072-RCJ-CLB Document 135 Filed 09/18/20 Page 1 of 8



 1    LEIGH T. GODDARD, NV Bar #6315
      McDONALD CARANO LLP
 2    100 W. Liberty St., Tenth Floor
      Reno, Nevada 89501
 3    Telephone: (775) 788-2000
      lgoddard@mcdonaldcarano.com
 4

 5    JAMES C. DUGAN (admitted pro hac vice)
      JORDAN C. WALL (admitted pro hac vice)
 6    WILLKIE FARR & GALLAGHER LLP
      787 Seventh Avenue
 7    New York, NY 10019
      (212) 728-8000 Telephone
 8    jdugan@willkie.com
      jwall@willkie.com
 9
      Attorneys for Plaintiff
10
                                 UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
      INDEPENDENT TECHNOLOGIES, LLC                   Case No. 3:20-cv-00072
13
                            Plaintiff,
14
      v.                                            STIPULATED ORDER RE: DISCOVERY OF
15                                                  ELECTRONICALLY STORED
      OTODATA WIRELESS NETWORK, INC.,               INFORMATION
16    STEVEN RECHENMACHER, and BRIAN
      RECHENMACHER,
17
                           Defendants.
18

19

20         1. PURPOSE

21           This Order will govern discovery of electronically stored information (“ESI”) in

22    this case as a supplement to the Federal Rules of Civil Procedure and any other

23    applicable orders and rules.

24         2. COOPERATION

25           The parties are aware of the importance the Court places on cooperation and

26    commit to cooperate in good faith throughout the matter.

27         3. LIAISON

28           The parties have identified liaisons to each other who are and will be
     Case 3:20-cv-00072-RCJ-CLB
     Case 3:20-cv-00072-RCJ-CLB Document
                                Document 134
                                         135 Filed
                                             Filed 09/17/20
                                                   09/18/20 Page
                                                            Page 2
                                                                 2 of
                                                                   of 8
                                                                      8



 1    knowledgeable about and responsible for discussing their respective ESI. For the

 2    plaintiff, the liaison is James C. Dugan. For the defendants, the liaison is Stephen S.

 3    Smith. Each e-discovery liaison will be, or have access to those who are,

 4    knowledgeable about the technical aspects of e-discovery, including the location,

 5    nature, accessibility, format, collection, search methodologies, and production of ESI

 6    in this matter. The parties will rely on the liaisons, as needed, to confer about ESI and
      to help resolve disputes without court intervention.
 7
         4. PRESERVATION
 8
             The parties have discussed their preservation obligations and needs and agree
 9
      that preservation of potentially relevant ESI will be reasonable and proportionate. To
10
      reduce the costs and burdens of preservation and to ensure proper ESI is preserved,
11
      the parties agree that:
12
             a)       To the extent it currently exists, only ESI created or received after April 1,
13
             2019 through April 30, 2020 will be preserved;
14
             b)       The parties have exchanged a list of the general job titles or descriptions
15
             of custodians, for whom they believe ESI should be preserved:
16
                             The types/sources of ESI the parties believe should be preserved
17
             are as follows: work email servers and accounts, work desktops/laptops, shared
18
             and personal work folders, home or personal email servers and accounts
19
             (including, but not limited to, accounts at advacts.com), home or personal
20
             desktops/laptops, mobile data, text messages, instant messaging, and cloud
21
             storage identified by the ESI custodians in consultation with counsel for that
22
             party.
23
                  For plaintiff, the list of custodians is: (1) Chet Reshamwala, (2) Eric
24
             Duckworth, (3) Brad Anderson, (4) Steven Rechenmacher and (5) Brian
25
             Rechenmacher. Plaintiff additionally agrees to obtain documents from the
26
             salesperson(s) primarily responsible for customer accounts that it alleges
27
             Defendants wrongfully solicited.
28


                                                Page 2 of 8
     Case 3:20-cv-00072-RCJ-CLB
     Case 3:20-cv-00072-RCJ-CLB Document
                                Document 134
                                         135 Filed
                                             Filed 09/17/20
                                                   09/18/20 Page
                                                            Page 3
                                                                 3 of
                                                                   of 8
                                                                      8



 1                  For defendants, the list of custodians is: (1) Andre Boulay, (2) Sean Hughes,

 2           (3) Steven Rechenmacher,(4) Brian Rechenmacher, (5) Jason Gallovich, (6) Rita

 3           Pecilunas, (7) David Dodd, and (8) David Tedeschi. The parties shall add or

 4           remove custodians as reasonably necessary;

 5           c)        The parties have agreed/will agree on the number of custodians per party

 6           for whom ESI will be preserved;

 7           d)        These data sources are not reasonably accessible because of undue

 8           burden or cost pursuant to Fed. R. Civ. P. 26(b)(2)(B) and ESI from these

 9           sources will be preserved but not searched, reviewed, or produced: backup

10           media of email and document management systems, systems no longer in use

11           that cannot be accessed.

12       5. SEARCH

13           The parties have meet and conferred in responding to their respective initial

14    Fed. R. Civ. P. 34 request, and agree to meet and confer further, if necessary, about

15    methods to search ESI in order to identify ESI that is subject to production in

16    discovery and filter out ESI that is not subject to discovery.

17       6. PRODUCTION FORMATS

18           The Parties have reached the following agreements regarding the form(s) of

19    production:

20           a.        Format. All relevant, responsive and non-privileged Documents shall be
21    produced as follows:
22
             (i)     To the extent one form of a Document is produced, it need not be
23
                     produced in another form; however, the Parties reserve the right to request
24
                     native files for any document that is unreadable or has limited accessibility
25

26                   in the Group IV TIF format (e.g., color documents or databases).

27           (ii)    Microsoft Excel files or other spreadsheet file types, Microsoft PowerPoint

28                   presentations, and audio and video media files shall be produced in their


                                                Page 3 of 8
     Case 3:20-cv-00072-RCJ-CLB
     Case 3:20-cv-00072-RCJ-CLB Document
                                Document 134
                                         135 Filed
                                             Filed 09/17/20
                                                   09/18/20 Page
                                                            Page 4
                                                                 4 of
                                                                   of 8
                                                                      8



 1                native formats with links referenced in the “NativePath” field as described

 2                below. Natively produced documents will be accompanied by a TIFF image
 3
                  slip sheet indicating that the document was produced natively.
 4
            (iii) To the extent any specialized software is required to allow a Document to
 5
                  be read, interpreted, or translated into usable form, such software shall
 6
                  also be produced or such Documents shall be converted into reasonably
 7

 8                usable forms for production.

 9          (iv) Non-electronic Documents shall be scanned into a static-image format with
10                searchable text as specified herein.
11
            (v)   Images shall be produced as single-page CCITT Group IV TIFF files in 300
12
                  dpi with an IPRO.LFP reference file containing document (D) and child (C)
13
                  identifiers. Each TIFF image shall have a unique, sequential identifying
14

15                number which is the Bates number of the page.

16          (vi) A standard Concordance .DAT load file shall be provided containing all

17                metadata fields specified below. The Concordance data files shall be
18                delimited by the Concordance default format delimiters, e.g., ASCII 020 (for
19
                  comma), 254 (þ for quote), and 174 (® for newline).
20
            (vii) Document text shall be provided in a multipage .TXT file for each
21
                  document, using extracted text for electronic data and OCR for scanned,
22

23                non-electronic documents. Each .TXT file shall be named per the ProdBeg

24                value for each Document and delivered in a folder named Text.

25          (viii) Native files shall be named per the ProdBeg value for each document and
26
                  delivered in a folder named Natives.
27
            (ix) In the event a Document is encrypted, password-protected, or otherwise
28


                                             Page 4 of 8
     Case 3:20-cv-00072-RCJ-CLB Document
     Case 3:20-cv-00072-RCJ-CLB Document 134
                                         135 Filed
                                             Filed 09/17/20
                                                   09/18/20 Page
                                                            Page 5
                                                                 5 of
                                                                   of 8
                                                                      8



 1                 protected from third-party access, the Parties shall, to the fullest extent

 2                 possible, decrypt or unlock such Documents.
 3
            (x)    In producing Documents, if an identical Document appears in more than
 4
                   one person’s files, you must either (1) produce each copy of the Document,
 5
                   or (2) provide the names of each custodian delimited by commas in an
 6
                   additional “All Custodians” metadata field within the Concordance load file.
 7

 8          b.       Metadata fields. The parties are obligated to provide the following

 9    metadata for all ESI produced, to the extent such metadata exists:
10

11
                  METADATA FIELDS FOR ALL ELECTRONIC DOCUMENTS
12
                  ProdBeg        First bates number of email or document
13                ProdEnd        Last bates number of email or document
                  ProdBegAttach  First bates number of attachment(s)
14                ProdEndAttach  Last bates number of attachment(s)
                  Custodian
15
                  File_Extension
16                MD5Hash
                  FilePath       Starting with container name (PST or NSF)
17                               through mailbox folder name - format example:
                                 Outlook PST\Inbox\Important
18                Record Type    Populated with Email, Attachment, or Loose File
19                NativePath     Relative path to native file if provided in
                                 production
20                TextPath       Relative path to document text/OCR file if
                                 provided in production
21

22

23

24

25

26

27

28


                                               Page 5 of 8
     Case 3:20-cv-00072-RCJ-CLB
     Case 3:20-cv-00072-RCJ-CLB Document
                                Document 134
                                         135 Filed
                                             Filed 09/17/20
                                                   09/18/20 Page
                                                            Page 6
                                                                 6 of
                                                                   of 8
                                                                      8



 1
                  ADDITIONAL METADATA FIELDS FOR EMAIL
 2                SentDate        Format yyyymmdd
                  SentTime        Format hh:mm:ss
 3                ReceivedDate    Format yyyymmdd
                  ReceivedTime    Format hh:mm:ss
 4
                  From
 5                To
                  CC
 6                BCC
                  Subject
 7
                  ThreadID        Email thread identification value (Conversation
 8                                Index or other identifier)
                  Attachment      File names of attached documents
 9                Names
                  Num_Attachments Number of attached documents
10

11                ADDITIONAL METADATA FIELDS FOR ALL
                  ELECTRONIC DOCUMENTS OTHER THAN EMAIL
12                Author
13                CreateDate     Format yyyymmdd
                  CreateTime     Format hh:mm:ss
14                ModDate        Format yyyymmdd
                  ModTime        Format hh:mm:ss
15                DocTitle
16                FileName
                  FileSize
17
             c.      Redactions. Any producing party may use redactions to protect attorney-
18
      client or attorney work product privileges. The parties further agree that documents
19

20    may be redacted for relevance if a portion of a document relates to subject matter that

21    is not relevant to this lawsuit. All redactions should be readily identifiable, for example

22    including the word “REDACTED” over the redacted information.
23
             d.      Manner of production. Subject to the provisions of this Order, the
24
      manner of ESI in this litigation is to be governed by Federal Rule of Civil Procedure
25
      34(b)(2)(E). The production of any requested responsive and non-privileged ESI shall
26
      take place through a rolling production process and shall be completed in accordance
27

28    with the Scheduling Order (ECF No. TBD). Productions shall be sent via Secure File


                                               Page 6 of 8
     Case 3:20-cv-00072-RCJ-CLB
     Case 3:20-cv-00072-RCJ-CLB Document
                                Document 134
                                         135 Filed
                                             Filed 09/17/20
                                                   09/18/20 Page
                                                            Page 7
                                                                 7 of
                                                                   of 8
                                                                      8



 1    Transfer, or other form agreed upon by the parties.

 2           e.     De-duplication. Each party shall be permitted to use electronic
 3
      horizontal and/or vertical de-duplication software to eliminate multiple copies of identical
 4
      documents (including e-mails).
 5
           8. DOCUMENTS PROTECTED FROM DISCOVERY
 6
             a)     Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-
 7
             product-protected document, whether inadvertent or otherwise, is not a waiver of
 8
             privilege or protection from discovery in this case or in any other federal or state
 9
             proceeding. For example, the mere production of privileged or work-product-
10
             protected documents in this case as part of a mass production is not itself a
11
             waiver in this case or in any other federal or state proceeding.
12
             b)     The parties have agreed in the Parties’ Stipulated Protective Order (ECF
13
             No. 25 at paragraph 11) upon a claw back process pursuant to Fed. R. Civ. P.
14
             26(b)(5).
15
             c)     Communications involving outside counsel that post-date the filing of the
16
             complaint need not be placed on a privilege log. Communications may be
17
             identified on a privilege log by category, rather than individually, if appropriate.
18

19    //
20    //
21    //
22    //
23    //
24    //
25    //
26    //
27    //
28


                                               Page 7 of 8
     Case 3:20-cv-00072-RCJ-CLB Document
     Case 3:20-cv-00072-RCJ-CLB Document 134
                                         135 Filed
                                             Filed 09/17/20
                                                   09/18/20 Page
                                                            Page 8
                                                                 8 of
                                                                   of 8
                                                                      8



 1        9. MODIFICATION

 2             This Stipulated Order may be modified by a Stipulated Order of the parties or by
 3    the Court for good cause shown.
 4
               IT IS SO STIPULATED, through Counsel of Record.
 5

 6             DATED: September 17, 2020.
 7     By:/s/ Stephen S. Smith                       By: /s/ Leigh T. Goddard
 8     STEPHEN S. SMITH, Esq.                        LEIGH T. GODDARD, Esq.
       Admitted Pro Hac Vice                         Nevada Bar No. 6315
 9     303 North Glenoaks Blvd, Suite 200            McDONALD CARANO, LLP
       Burbank, CA 91502                             100 W. Liberty St., Tenth Floor
10                                                   Reno, Nevada 89501
       Matthew D. Francis                            Telephone: (775) 788-2000
11     Arthur A. Zorio
12     BROWNSTEIN HYATT FARBER                       James C. Dugan (admitted pro hac vice)
       SCHRECK, LLP                                  Jordan C. Wall (admitted pro hac vice)
13     5371 Kietzke Lane                             WILLKIE FARR & GALLAGHER LLP
       Reno, Nevada 89611                            787 Seventh Avenue
14                                                   New York, NY 10019
       Attorneys for Defendants Otodata              Telephone: (212) 728-8000
15
       Wireless Network, Inc.,                       jdugan@willkie.com
16     Steven Rechenmacher, and                      jwall@willkie.com
       Brian Rechenmacher
17                                                   Attorneys for Independent Technologies,
                                                     LLC d/b/a Anova
18

19                                         IT IS SO ORDERED.
20

21
                                           UNITED STATES MAGISTRATE JUDGE
22
                                           DATED:       September 18, 2020
23

24

25    4845-5764-0651, v. 1


26

27

28


                                               Page 8 of 8
